

116 HR 5794 IH: Endometrial Cancer Research and Education Act of 2020
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5794IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Mr. David Scott of Georgia (for himself, Ms. Norton, Mr. Cohen, Mrs. Beatty, Ms. Kelly of Illinois, Mr. Bishop of Georgia, Mr. Butterfield, Mr. Carson of Indiana, Ms. Clarke of New York, Mr. Thompson of Mississippi, Ms. Pressley, Mr. Lawson of Florida, Mr. Hastings, Ms. Blunt Rochester, Ms. Johnson of Texas, Mr. Green of Texas, Ms. Fudge, Mr. Payne, Ms. Bass, Ms. Lee of California, Mr. Rush, Mr. Brown of Maryland, Mr. Danny K. Davis of Illinois, Mr. Richmond, Mr. Jeffries, Mr. Meeks, Ms. Jackson Lee, Mr. Johnson of Georgia, Mrs. Watson Coleman, Ms. Plaskett, and Mr. Clyburn) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to expand research and education with respect to endometrial
			 cancer, and for other purposes.
	
 1.Short titleThis Act may be cited as the Endometrial Cancer Research and Education Act of 2020. 2.FindingsCongress finds the following:
 (1)Endometrial cancer is cancer of the lining of the uterus (or endometrium) and is the most common form of uterine cancer.
 (2)Endometrial cancer is the fourth most common cancer diagnosed in women, after breast, lung, and colon cancer.
 (3)Endometrial cancer mainly affects postmenopausal women, with most women diagnosed between age 55 and 64.
 (4)Women with polycystic ovary syndrome (PCOS) and uterine leiomyoma have an increased risk of developing endometrial cancer.
 (5)Unlike most other types of cancer, the incidence of endometrial cancer, particularly aggressive subtypes of such cancer, has been increasing in the United States among all women, particularly among African-American and Asian women, with a 2.5 annual percent change for both groups.
 (6)In comparison to non-Hispanic White women, African-American women have significantly higher incidence rates of aggressive endometrial cancers.
 (7)Such incidence rates for Hispanic and Asian women are equal to or lower than such incidence rates for non-Hispanic White women.
 (8)Although non-Hispanic White women are more likely to be diagnosed with endometrial cancer in comparison to African-American women, the rate of mortality is higher for African-American women.
 (9)Currently, the cause of such disparity is unknown. Researchers have studied the disparity in relation to the time between diagnosis and treatment of endometrial cancer, including socioeconomic factors.
			3.Expanding research and education with respect to endometrial cancer
 (a)National Institutes of HealthPart B of title IV of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by adding at the end the following new section:
				
					409K.Endometrial cancer
 (a)In generalThe Director of NIH shall— (1)expand, intensify, and coordinate programs to conduct and support research with respect to endometrial cancer; and
 (2)communicate to medical professionals and researchers, including through the endometrial cancer public education program established under section 399V–7, the disparity in the diagnosis of endometrial cancer between African-American women and non-Hispanic White women and any new research relating to endometrial cancer.
 (b)Coordination with other institutesThe Director of NIH shall coordinate activities carried out by the Director pursuant to subsection (a) with similar activities carried out by—
 (1)the Director of the Eunice Kennedy Shriver National Institute of Child Health and Human Development;
 (2)the Director of the National Institute on Minority Health and Health Disparities; and (3)the Director of the Office of Research on Women’s Health.
 (c)Authorization of appropriationsFor purposes of carrying out this section, there is authorized to be appropriated $500,000 for each of fiscal years 2021 through 2023..
 (b)Centers for Disease Control and PreventionPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following new section:
				
					399V–7.Endometrial Cancer Public Education Program
 (a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall develop and disseminate to the public informational materials on endometrial cancer, including the incidence rate of such cancer, the risk factors for developing such cancer, the increased risk for ethnic minority women to develop such cancer, and the range of available treatments for such cancer. Any informational material developed pursuant to the previous sentence may be transmitted to a nonprofit organization; institution of higher education; Federal, State, or local agency; or media entity for purposes of disseminating such material to the public.
 (b)ConsultationIn developing and disseminating informational materials under subsection (a), the Director of the Centers for Disease Control and Prevention shall consult with the Administrator of the Health Resources and Services Administration.
 (c)Authorization of appropriationsFor purposes of carrying out this section, there is authorized to be appropriated such sums as may be necessary for each of fiscal years 2021 through 2023..
			